Title: To James Madison from Samuel F. Bradford, 3 May 1806 (Abstract)
From: Bradford, Samuel F.
To: Madison, James


                    § From Samuel F. Bradford. 3 May 1806, Philadelphia. “Some days since, I sent you a book, entitled the ‘Cabinet of St Cloud’; but, thro’ hurry of business, neglected to write you on the subject.
                    “This work is supposed to be written by the author of the ‘Memoirs of Tallerand,’ ‘Revolutionary Plutarch’ &ccc and, like them, no doubt, contains many gross misrepresentations and shameful extravaganza; yet, as I thought that the author appeared to understand some of the views of the ‘Cabinet of St Cloud’ in regard to this country, I conceived it my duty to procure you a sight of his book, as you best could judge on that subject. If, on perusal, it should not prove serviceable to Government, I trust it will, at least, afford amusement to yourself.”
                